Citation Nr: 0639492	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-19 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
arthritis of the right shoulder.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left shoulder.

3.  Entitlement to an initial compensable rating for 
arthritis of the right knee.

4.  Entitlement to an initial compensable rating for the left 
knee, status post medial meniscus arthroscopy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to October 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, granted service 
connection for arthritis of the right and left shoulders and 
the right knee and for the left knee, status post medial 
meniscus arthroscopy.  The RO assigned noncompensable ratings 
for the right shoulder and the right and left knee, and a 10 
percent rating for the left shoulder.  


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder arthritis 
has not been manifested by limitation of motion or swelling, 
muscle spasm, or satisfactory evidence of painful motion 
resulting in functional loss due to pain and weakness. 

2.  The veteran's service-connected left shoulder arthritis 
has been manifested by painful motion requiring subacromial 
injections. 

3.  The veteran's service-connected right knee arthritis has 
not been manifested by limitation of motion or swelling, 
muscle spasm, or satisfactory evidence of painful motion 
resulting in functional loss due to pain and weakness.  There 
has also been no evidence of ankylosis, cartilage impairment, 
recurrent subluxation, lateral instability, tibia or fibula 
impairment or genu recurvatum.

4.  The veteran's service-connected left knee, status post 
medial meniscus arthroscopy has been manifested by some 
stiffness on sitting and pain on walking, with no limitation 
of motion or ankylosis, cartilage impairment, recurrent 
subluxation, lateral instability, tibia or fibula impairment 
or genu recurvatum. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
arthritis of the right shoulder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5201 (2006).

2.  The criteria for an initial evaluation greater than 10 
percent for arthritis of the left shoulder are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5201 (2006).

3.  The criteria for an initial compensable evaluation for 
arthritis of the right knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-
5263 (2006).

4.  The criteria for an initial compensable evaluation for 
the left knee, status post medial meniscus arthroscopy, are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256-5263 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating.  As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran and his representative contend that the veteran 
is entitled to higher compensable ratings for his shoulders 
and knees.  The veteran is rated under Diagnostic Code 5010 
(traumatic arthritis) for his right and left shoulders and 
right knee.  He is rated under DC 5257 (other impairment of 
the knee) for his left knee.  

The Board has reviewed the veteran's claims file and finds 
that higher ratings are not warranted and that VA General 
Counsel Opinion VAOPGCPREC 23-97 has been followed correctly.  

Right and Left Shoulder Arthritis

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (degenerative arthritis) and 
Code 5010 (traumatic arthritis).

The Ratings Schedule provides the standard by which to judge 
limitation of motion.  The regulations define normal range of 
motion for the shoulder as forward flexion from zero to 180 
degrees, abduction from zero to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.  With forward elevation (flexion) 
and abduction, range of motion for the arm is from the side 
of the body (zero degrees) to above the head (180 degrees) 
with the mid-point of 90 degrees where the arm is held 
straight out from the shoulder.  Id.  With external rotation, 
range of motion for the arm is from the shoulder level (zero 
degrees) to in line with the side of the head (90 degrees).  
Id.  With internal rotation, range of motion for the arm is 
from the shoulder level (zero degrees) to in line with the 
side of the torso (90 degrees).  Id.  

Diagnostic Code 5201 provides for ratings based on limitation 
of motion of the arm.  A veteran's disability is rated at 20 
percent disabling if it limits the motion of the arm at 
shoulder level.  If the veteran's disability results in 
greater limitation of motion of the arm, the ratings depend 
on whether the disability affects the veteran's dominant or 
minor side.  Dominant side disabilities, under Code 5201, are 
rated 30 percent for limitation of the arm midway between 
side and shoulder level and 40 percent for limitation of the 
arm to 25 degrees from the side.  Minor side disabilities, on 
the other hand, are rated 20 percent and 30 percent 
respectively.  38 C.F.R. § 4.71a, DC 5201.

The veteran's shoulders were evaluated at an April 2003 VA 
examination.  At that time, the veteran was described as 
having "full" range of motion in both shoulders.  
Therefore, the Board finds that the veteran's range of motion 
is noncompensable under the Diagnostic Codes for shoulders.  
38 C.F.R. § 4.71a, DC 5201 (2006).  The Board will address 
the appropriateness of ratings under DC 5003.

As noted above, when limitation of motion is noncompensable 
under the applicable Diagnostic Codes, ratings of 10 and 20 
percent are available under DC 5003 upon objective 
confirmation of limitation of motion by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a.  The veteran receives a 10 
percent rating for his left shoulder on this basis.  A 20 
percent rating is available should the veteran experience 
intermittent incapacitating episodes.  Id.  

The evidence that the veteran experiences additional 
limitation of motion is scant.  The examination report 
indicates that any additional functional loss due to pain, 
weakness, fatigue or incoordination following repetitive use 
or during fare-ups should be noted.  Tenderness was noted in 
the left shoulder with a positive impingement test.  No 
additional functional loss is noted.  There is no notation of 
swelling or tenderness of the right shoulder.  

Based on this report, a compensable rating is only 
appropriate for the left shoulder.  This report only provides 
objective confirmation of painful motion for the left 
shoulder.  The right shoulder has no notation of objective 
confirmation of painful motion, swelling or muscle spasm.  

In providing the veteran the benefit of the doubt, the Board 
reviewed all of the veteran's service medical records to 
determine if confirmation of the symptoms could be had.  In 
July 2002, x-rays of the veteran's shoulders were taken, 
showing degenerative joint disease in the right and nothing 
on the left.  No fracture or subluxation was noted.  
Impingement was noted in the left shoulder with painful 
abduction.  As to the right shoulder, a compensable rating 
for arthritis under DC 5010 is not warranted.  

A compensable rating for the veteran's left shoulder is 
warranted, and the veteran currently receives a 10 percent 
rating.  The only higher rating, a 20 percent, is available 
if the veteran has intermittent incapacitating episodes.  The 
veteran has been receiving subacromial injections for his 
left shoulder, and impingement has been diagnosed.  There is 
no indication that the veteran's left shoulder disability is 
productive of incapacitating episodes.  Accordingly, a 20 
percent rating under DC 5010 is not warranted for the left 
shoulder.  

The Board has considered the application of alternative 
Diagnostic Codes for the veteran's disabilities.  Of the 
rating provisions available for shoulder disorders, 
compensable ratings may be had for ankylosis of the 
scapulohumeral articulation, limitation of arm motion, other 
impairment of the humerus and impairment of the clavicle or 
scapula.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 5202, 5203.  
The Board has already determined ratings under limitation of 
arm motion to be inappropriate.  There is no indication on 
the record of ankylosis or involvement of the humerus; 
therefore, ratings under DCs 5200 and 5202 are not warranted.  
DC 5203 grants ratings following fracture of the clavicle or 
scapula which is not present here.  According, the Board 
concludes that ratings for either the left or right shoulder 
arthritis under alternative ratings provisions are not 
warranted.

The Board has also considered the rule of DeLuca, supra.  The 
veteran does report pain on movement.  Nonetheless, there is 
no evidence reflecting additional disability beyond that 
reflected on range of motion measurements due to pain or 
weakness and excess fatigability, weakened movement, and 
incoordination of the right and left shoulders have not been 
objectively found.  Due to the lack of evidence necessary for 
additional compensation under the criteria set forth in 
DeLuca, none will be granted.  See also 38 C.F.R. § 4.40, 
4.45.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased ratings for arthritis of the right and left 
shoulders.  See Gilbert, 1 Vet. App. at 53.


Right and Left Knee Ratings

The right and left knees are evaluated differently.  The 
veteran has not been diagnosed with arthritis in the left 
knee, and a rating under those provisions would be 
inappropriate.  The analysis of the right and left knees will 
follow a substantially similar path, and the Board will 
address them concurrently.  The evidence for ratings based on 
range of motion is identical, and the Board will address it 
first, then proceed to the currently assigned ratings 
provisions and finally address any other potentially 
applicable DC.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of a leg (knee) is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 
5260.  Limitation of extension of a leg (knee) is rated 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.

The veteran's knees were assessed at the April 2003 VA 
examination mentioned above.  Range of motion in both knees 
was found to be full and the diagnostic tests, drawer's 
signs, McMurray, Lachman, were found to be negative.  
Accordingly, the Board finds that the veteran has no 
limitation of motion of either knee.  Ratings for either knee 
would be inappropriate under these DCs.  For the purposes of 
DC 5003 and DC 5010, the veteran's right knee has a 
noncompensable limitation of motion due to arthritis.  

DC 5003 allows for a compensable rating for objective 
confirmation of additional functional loss due to painful 
motion, swelling or muscle spasm.  At his April 2003 VA 
examination, the veteran described difficulty with his right 
knee when walking, due to pain, swelling and fatiguability of 
the joint.  He has indicated that he has switched from 
running to an exercise bike due to his knee.  There has been 
no additional treatment.  The examiner did not note swelling, 
painful motion or muscle spasm.  As before, the Board has 
considered the history of the right knee arthritis.  The 
veteran underwent an inservice right knee arthroscopy in 
2002.  The right knee surgery occurred at a private hospital 
in Wichita, Kansas, and the records of the surgery are not of 
record.  The only post operative assessment of the right knee 
is the April 2003 examination.  As a result, that report has 
far more probative weight as to the right knee than any of 
the prior records.  Even taking that into consideration, an 
August 2002 medical record indicated a right knee meniscus 
tear and osteochondritis dessicans.  X-rays from the April 
2003 examination noted that there were no fractures, 
dislocations, and joint space was preserved.  The only osseus 
abnormality observed was a small patellar spur.  Apparently, 
the osteochondritis dessicans had resolved.  There is no 
additional evidence of current symptomatology related to the 
right knee arthritis.  Even when the Board reviews the 
history of the veteran's right knee, no objective 
confirmation of limitation of motion by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion can be found.  A compensable rating for the veteran's 
right knee is not warranted for degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5003, 5010.

Proceeding to the current evaluation for the veteran's left 
knee, it is currently evaluated as noncompensable under DC 
5257, for other impairment of the knee.  Under this 
provision, a 10 percent rating is warranted for slight 
impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  38 C.F.R. § 4.71a.  Again, 
the evidence pertaining to both a rating under the right and 
left knee is identical.  At the veteran's April 2003 VA 
examination, his ligaments in both knees were stable.  There 
has been no indication of subluxation or dislocation in 
either knee on personal examination or on x-ray.  The veteran 
has reported stiffness on sitting, some popping and pain on 
walking.  The Board has reviewed the veteran's medical 
history and cannot find an instance of subluxation, 
dislocation or instability diagnosed on the record.  The 
assignment of a compensable rating for either knee is not 
warranted under DC 5257.

The veteran has undergone arthroscopies, surgeries to repair 
semilunar cartilage damage, in both knees.  DC 5258 provides 
a 20 percent rating for dislocated semilunar cartilage, and 
DC 5259 provides a 10 percent rating for removal of the 
cartilage.  The veteran's surgeries did trim the cartilage; 
however, the cartilage was not removed.  There is no 
indication on the record that the cartilage which remains is, 
or ever has been, dislocated.  Accordingly, the Board 
concludes that ratings under either DC 5258 or DC 5259 are 
not warranted for either the right or left knees.  

The Ratings Schedule also provides Diagnostic Codes for 
ankylosis, tibia and fibula impairment and genu recurvatum.  
See 38 C.F.R. § 4.71a, DC 5256, 5262, 5263.  There is no 
evidence of any of these on this record.  Further inquiry 
into these DCs is moot.  

The veteran's representative argues that VA General Counsel 
Opinion 23-97 has not been applied correctly.  VA General 
Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when 
separate ratings for knee disability may be assigned under 
the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that separate compensable 
ratings may be assigned when reported limitation of knee 
motion shown is compensable or (under Diagnostic Code 5003), 
when there is X-ray evidence of arthritis together with a 
finding of painful motion.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Where, as here, the veteran 
is not entitled to a compensable rating under any of the 
Diagnostic Codes for the knee or for traumatic arthritis, the 
General Counsel Opinion is not applicable.  

Finally, the Board has considered the rule of DeLuca, supra.  
The considerations of DeLuca, weakened movement, excess 
fatigability and incoordination, are a part of the explicit 
ratings criteria for degenerative arthritis and were 
considered above in regards to the right and left shoulders 
and right knee.  As to the left knee, the veteran has 
reported some stiffness and pain on walking.  Nonetheless, 
there is no evidence reflecting additional disability beyond 
that reflected on range of motion measurements due to pain or 
weakness and excess fatigability, weakened movement, and 
incoordination of the right and left knees have not been 
objectively found.  Due to the lack of evidence necessary for 
additional compensation under the criteria set forth in 
DeLuca, none will be granted.  See also 38 C.F.R. § 4.40, 
4.45.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased ratings for arthritis of the shoulders and right 
knee, and postoperative residuals of the left knee 
arthroscopy.  See Gilbert, 1 Vet. App. at 53.


II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The April 2003 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  See Pelegrini II, at 120-121.  The U.S. Court of 
Appeals for Veterans Claims (Court) recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).  In this case, the veteran's claim 
was granted, a disability rating and effective date assigned, 
in a June 2003 decision of the RO.  VA's duty to notify under 
38 U.S.C.A. § 5103(a) is discharged.  See Sutton v. 
Nicholson, 20 Vet.App. 419 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that the 
records pertaining to the veteran's 2002 right knee 
arthroscopy are not of record.  The veteran provided only 
some of the pre-operative notes, and has not provided 
authorization to VA to obtain the rest.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
shoulders or knees since he was last examined.  The veteran 
has not reported receiving any treatment specifically for 
these conditions since his retirement from service in 2002, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 VA examination reports are thorough and 
supported by the veteran's service medical records.  There is 
no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for arthritis of 
the right shoulder is denied.

Entitlement to an initial rating in excess of 10 percent for 
left shoulder arthritis is denied.

Entitlement to an initial compensable rating for arthritis of 
the right knee is denied.

Entitlement to an initial compensable rating for the left 
knee, status post medial meniscus arthroscopy is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


